Judgment for defendant on the merits awarding costs after jury trial, entered July 3, 1962, unanimously reversed on the law, the jury verdict vacated, and a new trial ordered, with costs to plaintiff-appellant. In this action for personal injuries inflicted by defendant’s employee, defendant’s attorney read into the record many pages of affidavits from a previous matrimonial action. The material contained vivid details of an unsavory matrimonial life and an extortion plot. The record clearly shows, except as to some insubstantial items, the purpose was only to attack plaintiff’s credibility. Extrinsic evidence may not be introduced on this collateral issue (Potter v. Browne, 197 N. Y. 288, 293; Richardson, Evidence [8th ed.], § 503). Also, the defense cross-examination on the same subjects was much too long, extending beyond discretionary limits (cf. Richardson, Evidence, § 502). Concur — Botein, P. J., Breitel, Rabin, Steuer and Bastow, JJ.